Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Applicant’s Response, including amended claims, filed on October 19, 2021. Claims 1-6, 8-15, and 17-20 are presently pending and are presented for examination.

Election/Restrictions
Newly amended claims 1-6, 8-15, and 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: by adding the term “not” in relation to the limitation which now reads determine, by the one or more nodes, that the first threshold number of vehicle occupants or the first threshold vehicle occupant weight limit are not exceeded and deleting the term “not” in the limitation which now reads send, by the one or more nodes, an indication that the first node has accepted the service request, the amended claim is now essentially the opposite in scope of what was originally presented. More specifically, the original claim set required not accepting the service request and exceeding the weight limit while the newly amended claims requires accepting the service and not exceeding the weight limit. Because the newly amended claims and the original claims submitted August 7, 2019 include in-combinable features (the limitations recited above) which are opposites in scope, the newly amended claims are hereby restricted by original presentation. 


Non-Responsive Amendments
4.	The amendment filed on October 19, 2021 presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention for the same reasoning as discussed above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575. The examiner can normally be reached M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663